Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Zanett, Inc.: We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 and Form S-2 (No. 333-120524) of our report dated March 28, 2007, with respect to the consolidated financial statements and schedule of Zanett, Inc., included in the Annual Report on Form 10-K for the year ended December 31, 2006. /s/ Amper, Politziner & Mattia, P.C. New York, New York July 16, 2007
